COURT OF APPEALS











COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
                                                                              )
                                                                              )
                                                                              )
                                                                              )               
No.  08-06-00227-CV
                                                                              )
EX
PARTE:  JORGE WONG                               )                      AN ORIGINAL
                                                                              )
                                                                              )     PROCEEDING IN HABEAS CORPUS
                                                                              )
                                                                              )
                                                                              )
 
 
                        MEMORANDUM OPINION ON WRIT OF HABEAS
CORPUS
 
Relator Jorge Wong
filed a petition for writ of habeas corpus after the trial court found him
guilty of four counts of civil contempt. 
After a hearing on a motion for enforcement in the underlying
proceedings, the trial court found that Mr. Wong failed to comply with certain
provisions of a final decree of divorce. 
As a result of Mr. Wong=s
failure to comply, the trial court ordered that Mr. Wong be detained in the El
Paso County Detention Facility until he met certain conditions.  Subsequently, Mr. Wong filed his petition for
writ of habeas corpus as well as a motion for emergency relief in this
Court.  This Court denied Mr. Wong=s motion for emergency relief by
written order dated August 23, 2006.




Now pending before
the Court is Mr. Wong=s
motion to dismiss his petition for writ of habeas corpus.  We have considered this cause on the motion
and conclude that the motion should be granted. 
Therefore, we grant Relator=s
motion to dismiss and dismiss this original proceeding.  See Tex.R.App.P.
42.1(a)(1).  Costs in this Court are
taxed against Relator.  See Tex.R.App.P. 42.1(d).
 
 
 
October
5, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before McClure, J., Chew, J., and Barajas, C.J. (Ret.)
Barajas, C.J., (Ret.)(Sitting by Assignment)